              IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                        1:20 CV 213 MR WCM

KATHERINE DROLETT,                                 )
                                                   )
                         Plaintiff,                )
                                                   )            ORDER
v.                                                 )
                                                   )
ANTHONY BRIAN ROBINSON,                            )
ONESPA WORLD RESORT SPAS (NORTH                    )
CAROLINA), INC. doing business as                  )
Mandara Spa,                                       )
                                                   )
                      Defendants.                  )
__________________________________                 )

      This matter is before the Court on Plaintiff’s Motion for Leave to File

Exhibits Under Seal (the “Motion to Seal,” Doc. 44).

      The Motion to Seal indicates that Plaintiff intends to file a “Motion for

Leave to Amend”1 and is seeking permission to file the supporting

memorandum along with certain exhibits under seal. The Motion to Seal states

that the exhibits have been marked as confidential by Defendant OneSpa

World Resort Spas and are relied on by Plaintiff in her memorandum. The

Motion to Seal does not advise as to the position of the other parties with regard

to the requested sealing.




1 Presumably, Plaintiff will be seeking leave to amend her complaint, but this point
is not clear from the Motion to Seal.
                                         1
      No other filings have been made at this time and the undersigned is

unable to consider the Motion to Seal without copies of the subject materials.

      Accordingly, Plaintiff will be DIRECTED to file, within seven (7) days of

this Order, her “Motion for Leave to Amend.” In addition, pursuant to Local

Civil Rule 6.1(d), Plaintiff shall file an unredacted copy of the supporting

memorandum along with unredacted copies of all exhibits under seal for review

by the Court as it considers the Motion to Seal. Plaintiff is further DIRECTED

to file a notice, pursuant to Local Civil Rule 7.1(b), showing that counsel have

conferred with regard to the Motion to Seal and advising of the other parties’

positions as to the relief requested. The Motion to Seal will be HELD IN

ABEYANCE pending these additional filings.

      It is so ordered.


                               Signed: July 8, 2021




                                         2
